Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 64} I join Justice Lanzinger’s opinion, but I write separately to provide an instructional note to practitioners.
{¶ 65} In order to reach the merits of this case, the majority allows relators to avoid the mandatory language of S.CtPrac.R. X(4)(B), which requires, in an original action other than habeas corpus, a supporting affidavit of the relator or counsel made on personal knowledge, specifying the details of the claim and setting forth facts admissible in evidence. Neither relators nor their counsel executed an affidavit in this matter. S.CtPrac.R. X(4)(B) reads:
{¶ 66} “All complaints shall contain a specific statement of facts upon which the claim for relief is based, shall be supported by an affidavit of the relator or counsel specifying the details of the claim, and may be accompanied by a memorandum in support of the writ. The affidavit required by this division shall be made on personal knowledge, setting forth facts admissible in evidence, and showing affirmatively that the affiant is competent to testify to all matters stated in the affidavit.”
{¶ 67} This court’s enforcement of the S.Ct.Prac.R. X(4)(B) affidavit requirement has tended toward the draconian. See State ex rel. Evans v. Blackwell, 111 Ohio St.3d 437, 2006-Ohio-5439, 857 N.E.2d 88; State ex rel. Commt. for Charter Amendment for an Elected Law Director, 115 Ohio St.3d 400, 2007-Ohio-5380, 875 N.E.2d 574; State ex rel. Esarco v. Youngstown City Council, 116 Ohio St.3d 131, 2007-Ohio-5699, 876 N.E.2d 953; State ex rel. Tobin v. Hoppel, 96 Ohio St.3d 1478, 2002-Ohio-4177, 773 N.E.2d 554. “ We have routinely dismissed original actions, other than habeas corpus, that were not supported by an affidavit expressly stating that the facts in the complaint were based on the affiant’s personal knowledge.’ ” Evans, 111 Ohio St.3d 437, 2006-Ohio-5439, 857 N.E.2d 88, at ¶ 31, quoting State ex rel. Hackworth v. Hughes, 97 Ohio St.3d 110, 2002-Ohio-5334, 776 N.E.2d 1050, ¶ 24. This court has shown a willingness to grant a petitioner leave to file an amended complaint complying with the affidavit requirement, e.g., Hackworth, 97 Ohio St.3d 110, 2002-Ohio-5334, 776 N.E.2d 1050, at ¶ 25, but relators here sought no such leave.
*519{¶ 68} Without so stating, our decision today acknowledges a problem with our own rule. Relaxation of the rule in this case was necessary in order to reach the merits. Although in many cases the relator or the relator’s attorney indeed possesses the requisite first-hand knowledge required by S.CtPrac.R. X(4)(B), first-hand knowledge of the critical facts in this case could be furnished only by the board of elections, its employees, or the individual poll workers and voters involved in the casting of the disputed provisional ballots. It would be highly inappropriate for members of the board of elections, its employees, or poll workers to be relators in this litigation. And since the thrust of the litigation is the disqualification of the 1,000 or so disputed provisional ballots, the individuals attempting to cast those ballots would have no motivation to be relators. Therefore, strict adherence to the rule would always make this particular litigation subject to dismissal. It was never the purpose of the rule to make certain actions impossible.
{¶ 69} As I did in State ex rel. Shemo v. Mayfield Hts. (2001), 92 Ohio St.3d 324, 750 N.E.2d 167, I again warn practitioners attempting to institute original actions that until a majority of this court acknowledges the necessity of a modification of this rule, it would be wise to adhere to the letter of S.Ct.Prac.R. X(4)(B)’s affidavit requirement. As the great Professor Morgan Shipman of the Ohio State University College of Law would say, “Belt and suspenders, that’s the way to play it.” This case probably should be regarded as an aberration rather than a lifeline.